PRECEDENTIAL

 UNITED STATES COURT OF APPEALS
      FOR THE THIRD CIRCUIT
         ________________

               No. 15-3810
            ________________


          STEVEN J. TRZASKA,
                          Appellant

                     v.

  L’OREAL USA, INC.; L’OREAL, S.A.

            ________________

Appeal from the United States District Court
         for the District of New Jersey
   (D.C. Civil Action No. 2-15-cv-02713)
District Judge: Honorable Susan D. Wigenton
              ________________

        Argued November 16, 2016


      Before: AMBRO, CHAGARES,
       and FUENTES, Circuit Judges

       (Opinion filed: July 25, 2017)
Daniel Bencivenga
Harold I. Goodman          (Argued)
Raynes McCarty
1845 Walnut Street, 20th Floor
Philadelphia, PA 19103

       Counsel for Appellant

George P. Barbatsuly
Laura Scully
Christopher R. Carton    (Argued)
K&L Gates
One Newark Center, 10th Floor
Newark, NJ 07102

Eric A. Savage            (Argued)
Littler Mendelson
900 Third Avenue, 8th Floor
New York, NY 10022

       Counsel for Appellees
                    ________________

                OPINION OF THE COURT
                    ________________

AMBRO, Circuit Judge

        Steven J. Trzaska was an in-house patent attorney for
L’Oréal USA, Inc. (“L’Oréal USA”), a cosmetics company.
It fired him, he alleges, for his refusal to violate various
ethical rules that govern the legal profession. He asserts that
this action violated New Jersey employment law, as one
cannot be fired for refusing to violate regulations or public




                               2
policy at the instruction of his employer. The District Court
dismissed Trzaska’s claim without discovery. Because his
allegations against the beauty-products corporation are more
than skin-deep, we reverse.

                  I.    BACKGROUND

        Beginning in 2004, Trzaska was employed as the
head of L’Oréal USA’s regional patent team in Clark, New
Jersey, overseeing the process by which the latter would
patent the company’s newly developed products and
inventions. The process would begin when an inventor
submitted to the patent team an “invention disclosure” for a
new product describing its potentially patentable subject
matter. A patent attorney on the team then vetted the
invention disclosure to determine the product’s patentability
by interviewing the inventor and searching L’Oréal USA’s
internal database to confirm that the subject matter of the
product did not already exist. If the patent team determined
that the product was patentable, an attorney prepared the
necessary paperwork and submitted a patent application to the
United States Patent and Trademark Office (“USPTO”).
          As with any legal practitioner, the attorneys on
L’Oréal USA’s patent team were required to follow various
ethical standards known as Rules of Professional Conduct
that guide and regulate the legal profession. Because he was
admitted to practice law in Pennsylvania and before the
USPTO, both the Rules of Professional conduct established
by the Supreme Court of Pennsylvania and the professional
rules promulgated by the USPTO (collectively, the “RPCs”)
governed Trzaska’s conduct. In relevant part, these RPCs
barred attorneys from filing frivolous or bad-faith patent
applications or from knowingly making false statements




                             3
before a tribunal.1 Violations of the RPCs could result in
sanctions or disbarment.

     L’Oréal, S.A.—the French parent company of L’Oréal
USA (collectively, “L’Oréal”)—established a global quota of

       1
           In relevant part, the RPCs of the USPTO provide:

                A practitioner shall not bring or
                defend a proceeding, or assert or
                controvert an issue therein, unless
                there is a basis in law and fact for
                doing so that is not frivolous,
                which includes a good-faith
                argument for an extension,
                modification or reversal of
                existing law[;]

and

                A practitioner shall not knowingly
                . . . [m]ake a false statement of
                fact or law to a tribunal or fail to
                correct a false statement of
                material fact or law previously
                made to the tribunal by the
                practitioner . . . .

37 C.F.R. §§ 11.301, 11.303(a)(1) (2013). Trzaska also
asserts that 37 C.F.R. §§ 11.18, 11.113, 11.201, and 11.804
are relevant, as they relate to other pertinent forms of attorney
misconduct. Parallel provisions appear in Rules 1.13, 3.1,
3.3, and 8.4 of the Pennsylvania RPCs. See 204 Pa. Code §
81.4.




                                 4
patent applications that each regional office must file each
year. In 2014, the annual quota for Trzaska’s team was 40
patent applications. Management officials at L’Oréal told
Trzaska and his team members that, if they failed to meet that
quota, “there would be consequences which would negatively
impact their careers and/or continued employment.” J.A. at
32. At the same time, L’Oréal adopted an initiative to
improve the quality of patent applications it filed with the
USPTO. Adopting this company policy resulted in fewer
invention disclosures submitted to the patent team for vetting.

       With two competing company policies in place—one
that required the patent team to meet an annual minimum of
patent applications and one that effectively reduced the
amount of invention disclosures that could be evaluated—
Trzaska’s team found itself in a predicament. According to
several members of the team, there were very few patentable
products submitted to it for vetting while L’Oréal continued
to demand that the team meet the annual quota.
Consequently, the patent team did not believe it was able to
meet the mandatory quota for 2014 without filing patent
applications for products that it did not in good faith believe
were patentable. And, as L’Oréal had threatened, if the team
did not meet that quota, the patent attorneys’ job security
would be in peril.

       In the hope of resolving this professional Catch-22,
Trzaska approached his superiors. He explained that neither
he nor his team would be willing to file any patent
applications for products that they in good faith believed were
not patentable. He advised management that if any attorney
on the patent team filed such a patent application, he or she
would be in violation of the ethical standards—or RPCs—to
which they were bound as licensed patent attorneys. Though
Trzaska did not identify any offending patent application that
he nonetheless was instructed to file, he informed his




                              5
superiors that he would not do so should he come across one,
even if that meant that the annual quota would not be met.

       Apparently L’Oréal did not receive well Trzaska’s
protest. In the weeks following Trzaska’s meeting with
management, L’Oréal offered him two severance packages
that he could accept so long as he left the company. If he
chose not to leave, he was instructed to “go back to [his]
office and get back to work.” J.A. at 34. After he rejected
both severance packages offered, L’Oréal fired Trzaska,
stating that his position was no longer needed.

       Trzaska brought suit in District Court against both
L’Oréal entities for wrongful retaliatory discharge in violation
of the New Jersey Conscientious Employee Protection Act
(“CEPA”), N.J. Stat. Ann. § 34:19-1 et seq. Among other
things, CEPA protects an employee from retaliatory
termination following his disclosure of the employer’s
violation of law or his refusal to participate in illegal activity
at the request of the employer, including a practice that the
employee believes contravenes public policy.             Trzaska
alleged he was fired because he refused to participate in an
illegal activity by filing frivolous or bad-faith patent
applications that would violate the RPCs and his ethical
obligations as a licensed patent attorney.

        The District Court dismissed Trzaska’s claims under
Federal Rule of Civil Procedure 12(b)(6) because in its view
the RPCs were an inadequate basis to maintain his CEPA
claim. It reasoned that, because the RPCs do not govern any
activities, ethical obligations, or business decisions of the
L’Oréal entities, they did not violate any law on which a
CEPA claim could be based. It further determined that
Trzaska failed to show he had a reasonable belief that L’Oréal
had violated a law or that a violation was imminent (which it
deemed a necessary element for a CEPA claim).




                                6
(Interestingly, the Court also dismissed Trzaska’s claims
against L’Oréal, S.A. for the same reasons even though it
only sought a Rule 12(b)(5) dismissal for insufficient service
of process.) This appeal followed.

II.    JURISDICTION AND STANDARD OF REVIEW

       We have jurisdiction over final orders of the District
Court per 28 U.S.C. § 1291. We review de novo a district
court’s dismissal of a complaint under Rule 12(b)(6) for
failure to state a claim. Chavarriaga v. N.J. Dep’t of Corr.,
806 F.3d 210, 218 (3d Cir. 2015). When conducting our
review, “we must accept the allegations in the complaint as
true . . . [but] are not compelled to accept unsupported
conclusions and unwarranted inferences, or a legal conclusion
couched as a factual allegation.” Morrow v. Balaski, 719
F.3d 160, 165 (3d Cir. 2013) (quotations omitted).

                     III.   ANALYSIS

      A.     RPCs and CEPA Violations
       “CEPA . . . protect[s]      employees from retaliatory
actions by employers . . . .”     Blackburn v. United Parcel
Serv., Inc., 179 F.3d 81, 91      (3d Cir. 1999) (quotations
omitted). To that end, courts     construe it flexibly. Id. It
provides in relevant part:

      An employer shall not take any retaliatory
      action against an employee because the
      employee does any of the following:

      ...

      (c) Objects to, or refuses to participate in any
      activity, policy or practice which the employee
      reasonably believes: (1) is in violation of a law,




                              7
       or a rule or regulation promulgated pursuant to
       law . . .; (2) is fraudulent or criminal . . .; or (3)
       is incompatible with a clear mandate of public
       policy concerning the public health, safety or
       welfare or protection of the environment.

N.J. Stat. Ann. § 34:19-3(c).2 Accordingly, a plaintiff must
identify a law, rule, regulation, or clear mandate of public
policy, that supports the basis of his CEPA claim as well as
“unacceptable practices in the defendant employer’s



       2
         Trzaska insists that N.J. Stat. Ann. § 34:19-3(a) also
applies to his claims because the RPCs imposed ethical duties
on “L’Oréal [that it] owed to the PTO.” Br. for Appellant at
40. That section protects an employee from retaliatory
discharge following the employee’s whistleblowing of his
employer’s illegal conduct. Despite Trzaska’s argument, we
agree with the District Court that that the RPCs—which
regulate attorney conduct—do not govern the business
activity of non-legal practitioners such as L’Oréal. Under
Trzaska’s theory, there is no violation of that CEPA
provision. However, as discussed below, L’Oréal’s alleged
instruction to disregard the RPCs constitutes a CEPA
violation under N.J. Stat. Ann. § 34:19-3(c) (refusal to
participate in illegal activity). It is possible, therefore, that
this violation of subsection (c) could be bootstrapped as a
violation of subsection (a) (“disclos[ing] . . . to a supervisor . .
. an activity, policy, or practice of the employer” that “is in
violation of the law”). Trzaska has made no such allegation,
however, and thus we need not address this hypothetical
argument.




                                 8
business” that contravene the identified authority. Hitesman
v. Bridgeway, Inc., 93 A.3d 306, 321 (N.J. 2014).3

       Following these guidelines, an allegation that an
employer instructed, coerced, or threatened its patent attorney
employee to disregard the RPCs binding him violates a clear
mandate of public policy within the meaning of CEPA. See
N.J. Stat. Ann. § 34:19-3(c). Terminating that employee for
refusing to follow such an instruction or its equivalent
triggers CEPA protection for two reasons.

       First, “[a] patent by its very nature is affected with a
public interest.” Blonder-Tongue Labs., Inc. v. Univ. of Ill.
Found., 402 U.S. 313, 343 (1971) (quotations omitted). It
“favors the maintenance of a well-functioning patent system.”
Medtronic, Inc. v. Mirowski Family Ventures, LLC, 134 S. Ct.
843, 851 (2014); see also King Drug Co. of Florence, Inc. v.
Smithkline Beecham Corp., 791 F.3d 388, 394 (3d. Cir. 2015)
(“A patent, consequently, is a special privilege designed to
serve the public . . . .” (quotations omitted)). Accordingly,
“the relationship of attorneys to the Patent Office requires the
highest degree of candor and good faith,” Kingsland v.
Dorsey, 338 U.S. 318, 319 (1949) (quotations omitted), which
includes adherence to the USPTO’s RPCs and regulations

       3
          Our dissenting colleague believes that “a cause of
action under CEPA is stated only when illegal activity is
occurring or imminent.” Dissent at 5. We disagree, as “when
a plaintiff brings an action pursuant to [CEPA], the trial court
must identify a statute, regulation, rule, or public policy that
closely relates to the complained-of conduct. . . . [A] plaintiff
[need not] allege facts that, if true, actually would violate that
statute, rule, or public policy.” Dzwonar v. McDevitt, 828
A.2d 893, 901 (N.J. 2003). Regardless, as discussed below,
Trzaska has alleged conduct that contravenes public policy.




                                9
governing the submission of good-faith, non-frivolous patent
applications. A well-functioning patent system cannot exist
without it. An employer’s directive to its employees to
disregard these RPCs thus crosses a clear mandate of public
policy. Moreover, while the USPTO’s RPCs fall within
CEPA’s public policy provision, N.J. Stat. Ann. § 34:19-
3(c)(3), they also are codified federal regulations, implicating
N.J. Stat. Ann. § 34:19-3(c)(1) as well. See, e.g., 37 C.F.R.
§§ 11.301, 11.303(a)(1).

       Second, rules of professional conduct in general can
underlay a CEPA violation. “In New Jersey, [the courts] are
deeply committed to the principle that an employer’s right to
discharge an employee carries a correlative duty to protect his
freedom to decline to perform an act that would constitute a
violation of a clear mandate of public policy.” Abbamont v.
Piscataway Twp. Bd. of Educ., 650 A.2d 958, 971 (N.J. 1994)
(quotations omitted). To stymie that duty finds the employer
afoul of CEPA. See Parker v. M&T Chemicals, Inc., 566
A.2d 215, 219-20 (N.J. Super. Ct. App. Div. 1989) (in-house
patent counsel’s adherence to a state Supreme Court’s ethical
Rules of Professional Conduct constitutes a clear mandate of
public policy that CEPA protects); see also Weiss v.
Carpenter, Bennett & Morrison, 672 A.2d 1132, 1144 (N.J.
1996) (holding generally, in the arbitration context, that New
Jersey “precedents demonstrate quite clearly that the Rules of
Professional Conduct . . . express a clear mandate of public
policy”); Pierce v. Ortho Pharm. Corp., 417 A.2d 505, 512
(N.J. 1980) (in a case giving rise to the passage of CEPA, the
New Jersey Supreme Court determined that non-
administrative Rules of Professional Conduct may contain
expressions of public policy, and a request to violate them
serves as a basis for wrongful termination). An employee
cannot be terminated for refusing to violate or disregard
ethical standards regulating his profession, as public policy in
New Jersey requires that he follow them.




                              10
       Given these two principles—that the abuse of the
patent application system and the violation of Rules of
Professional Conduct harm the public’s interest—an
employer’s policy effecting the disregard of the RPCs
contravenes clear mandates of public policy within the
meaning of CEPA. As such, an allegation that an employer
promulgates such a policy serves as an adequate basis to
bring a CEPA claim. See Tartaglia v. UBS PaineWebber
Inc., 961 A.2d 1167, 1182-83 (N.J. 2008) (CEPA requires “an
expression by the employee of a disagreement with a
corporate policy, directive, or decision based on a clear
mandate of public policy,” and in those contexts the
“termination [itself] violates a public policy mandate.”)

        The District Court determined that the applicable
RPCs could not serve as a basis for a CEPA violation because
they do not regulate L’Oréal’s business practices. That
conclusion may be correct, but the basis of the CEPA claim
here is not L’Oréal’s violation of the RPCs; rather, it is the
instruction to its employees that would result in the disregard
of their RPC duties and hence violates a mandate of public
policy. CEPA is clear: an employee cannot be terminated for
refusing to participate in conduct that he reasonably believes
violates public policy. This is especially so because we must
construe the statute’s protections liberally. See Blackburn,
179 F.3d at 90. Accordingly, the failure to follow instructions
that effectively disregard RPCs forms a CEPA claim.

      B.      Trzaska’s Allegations

       The District Court determined that, regardless whether
an employer’s instruction to an employee that would result in
the disregard of that employee’s professional ethical
standards can be the basis of a CEPA claim, Trzaska failed to
plead adequately such a claim. It found that Trzaska did not




                              11
allege that L’Oréal had violated a law or public policy or that
such a violation was imminent. His apparent failure to do so,
the Court believed, was fatal to his CEPA claim. We
disagree.

      First, as stated above, professional ethical codes can
serve as a basis to state a claim under CEPA when an
employee is coerced to disregard them. In New Jersey

       the sensible meaning of CEPA is that the
       objecting employee must have an objectively
       reasonable belief, at the time of objection or
       refusal to participate in the employer’s
       offensive activity, that such activity is . . .
       incompatible with a constitutional, statutory or
       regulatory provision, code of ethics, or other
       recognized source of public policy. Specific
       knowledge of the precise source of public
       policy is not required.

Mehlman v. Mobil Oil Corp., 707 A.2d 1000, 1015 (N.J.
1998). Trzaska’s allegations thereby come within the scope
of CEPA protection, especially in light of the liberal
construction afforded the statute. See Blackburn, 179 F.3d at
90.

       Second, we disagree with the District Court that
Trzaska’s CEPA claim should be brushed away because his
“pleadings contain no evidence that [L’Oréal] demanded or
ordered that [he] or others relinquish their professional
judgments or obligations.” Trzaska v. L’Oréal USA, Inc. et
al., Civil Action No. 2:15-cv-02713-SDW-SCM, 2015 WL
6687661, at *5 (D.N.J. Oct. 30, 2015). That statement
misapplies the standard of review at the motion-to-dismiss
stage. There, a court must consider no more than whether the
complaint establishes “enough facts to raise a reasonable




                              12
expectation that discovery will reveal evidence of the
necessary elements” of the cause of action. Connelly v. Lane
Constr. Corp., 809 F.3d 780, 789 (3d Cir. 2016) (quoting
Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir.
2009) (quotation and alteration omitted)). A plaintiff’s
allegations must be accepted as true and construed in the light
most favorable to him when determining if his complaint
should be dismissed. Phillips, 515 F.3d at 231 (quotations
omitted).

       Trzaska’s complaint has met this threshold. It alleges
there was a company policy of meeting the patent application
quota regardless whether the applications submitted were for
products that he did not believe were patentable. He also
claimed that he and other colleagues were implicitly
instructed to disregard the RPCs in order to meet the quota
and that his supervisors expressly rejected his concern about
violating the RPCs. And, to close the circle, L’Oréal
threatened to terminate his employment if he did not meet the
quota. J.A. at 32, 35-36. If these allegations are taken as
true, which they must be for the purposes of deciding a
motion to dismiss, Trzaska has alleged a colorable violation
of CEPA. Whether he was in fact instructed to violate the
RPCs is determined later in the litigation process.4


       4
          Our dissenting colleague does not refute that these
allegations have been pled in Trzaska’s first amended
complaint; rather, he thinks those factual allegations are
insufficient to state a claim. We again part ways. First, the
dissent describes these allegations as “conclusory.” Dissent
at 6, 9. We think that characterization mistakenly blurs the
distinction between factual allegations—which we must
accept as true—with conclusory legal assertions—which we
can reject. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).




                              13
Second, Trzaska has pled that he and his colleagues were
instructed to meet the quota “or else,” and that management
ignored his concerns about violating his ethical duties. Given
the facts provided in his complaint, Trzaska has alleged he
had a reasonable belief that his employer was either
instructing or coercing him to disregard the RPCs, which—as
the dissent agrees—is a violation of public policy sufficient to
serve as the basis of a CEPA claim. That reasonable belief is
all that is required at the pleading stage. Dzwonar, 828 A.2d
at 900-02. The heightened standard that the dissent would
have us impose is inappropriate when considering a motion to
dismiss.

       On this point, the dissent believes that we should hold
Trzaska to a higher standard because he is an attorney.
Dissent at 9. It cites to Tartaglia v. UBS PaineWebber Inc.,
961 A.2d 1167 (N.J. 2008), for this assertion. Tartaglia dealt
with a claim brought under Pierce v. Ortho Pharmaceutical
Corporation, 417 A.2d 505 (N.J. 1980), which created the
common-law antecedent to CEPA. In Tartaglia, the plaintiff
sought relief from wrongful termination following whistle-
blowing of her employer’s own ethical violations. The New
Jersey Supreme Court determined that the plaintiff, an
attorney who internally complained about her employer’s
RPC violation, was held to a “higher standard” of
demonstrating an actual RPC violation occurred (as opposed
to a reasonable belief that one occurred) because, as an
attorney, she was more knowledgeable about the RPCs and
under them was obligated to report another’s violation.
Tartaglia, 961 A.2d at 1184-85. That case does not apply to
what is before us: it dealt with an attorney-employer’s own
RPC violations (ours does not); a Pierce whistle-blowing




                              14
        Trzaska’s amended complaint makes allegations that
are hardly cosmetic. Hence he has sufficiently pled a CEPA
claim, and that claim should not be dismissed at this stage in
the litigation.

       C.     L’Oréal, S.A.’s Motion to Dismiss

       L’Oréal, S.A. filed a motion to dismiss Trzaska’s
appeal as to it because Trzaska did not initially file a notice of
appeal as required by Federal Rule of Appellate Procedure
3(c)(1)(B). Specifically, L’Oréal USA and L’Oréal, S.A. are
two separate defendants, they have separate counsel, and they
each filed separate motions to dismiss Trzaska’s complaint on
different grounds. The District Court dismissed the complaint
against L’Oréal USA for the reasons stated above and, in a
companion order issued the same day, denied as moot
L’Oréal, S.A.’s motion to dismiss for improper service and
instead dismissed Trzaska’s complaint against it for the same
reasons the Court gave in dismissing the complaint against
L’Oréal USA. Trzaska only attached to his notice of appeal
the order that dismissed his complaint as to L’Oréal USA.

       A notice of appeal must specify the “judgment, order,
or part thereof being appealed.” Fed. R. App. P. 3(c)(1)(B).
However, “[t]his court will exercise appellate jurisdiction
over orders that are not specified in the notice of appeal
where: (1) there is a connection between the specified and
unspecified orders; (2) the intention to appeal the unspecified
order is apparent; and (3) the opposing party is not prejudiced


claim regarding that violation (ours does not); and a claim
that has a statutory corollary in N.J. Stat. Ann. § 34:19-3(a)
(which we have noted above Trzaska has not sufficiently pled
as stated in his complaint, as opposed to his claims under §
34:19-3(c)).




                               15
and has a full opportunity to brief the issues.” Polonski v.
Trump Taj Mahal Assocs., 137 F.3d 139, 144 (3d. Cir. 1998)
(citations omitted). In this vein, “our jurisprudence liberally
construes notices of appeal.” Sulima v. Tobyhanna Army
Depot, 602 F.3d 177, 184 (3d Cir. 2010) (quotations omitted).

       The Polonski factors point to our jurisdiction. No
doubt there is a connection between the specified and
unspecified orders; they were issued the same day and relied
exclusively on the same opinion. Given that Trzaska sought
appellate review of that opinion, it is easy to infer his
intention to appeal both orders that relied on it in dismissing
his entire complaint against both defendants. Finally,
L’Oréal, S.A. has failed to demonstrate how it has been
prejudiced and has not had a full opportunity to brief the
issues. The Clerk of Court sent notice of the appeal to
L’Oréal, S.A.’s counsel shortly after it was filed requesting
that he enter his appearance. L’Oréal, S.A. then waited five
months to file its motion to dismiss the appeal. Most
importantly, L’Oréal, S.A. has had a full opportunity to brief
the issues, which it has done. Therefore, because of the
connection between the orders, Trzaska’s inferred intent to
appeal both of them, and the lack of prejudice to L’Oréal,
S.A., we deny L’Oréal, S.A.’s motion to dismiss the appeal.

                   IV.    CONCLUSION

       An instruction, coercion, or threat by an employer that
would result in the disregard of obligatory ethical standards of
one’s profession violates a clear mandate of public policy
within the meaning of CEPA. Under it, an employee cannot
be terminated for refusing to engage in conduct in which he
or she is prohibited from engaging. We therefore reverse the
District Court’s dismissal and remand the case for further
proceedings without dismissing Trzaska’s appeal as to
L’Oréal, S.A.




                              16
CHAGARES, Circuit Judge, concurring in part and dissenting
in part.

        I agree with my learned colleagues that rules of
professional conduct (“RPCs”) can serve as an adequate
foundation for a claim under the New Jersey Conscientious
Employee Protection Act (“CEPA”), N.J. Stat. Ann. § 34:19-
1. I also agree with my colleagues’ conclusion as to the
motion to dismiss filed by L’Oréal, S.A., the parent company.
I therefore join the majority’s opinion as to section III, parts
A and C. I disagree, however, that Trzaska pled a cognizable
CEPA claim in the amended complaint or otherwise satisfied
the heightened standard applying to him as an attorney
proceeding on a CEPA claim. I therefore cannot join section
III, part B and respectfully dissent from the majority as to its
conclusion and judgment.

                               I.

       The pertinent facts alleged in the amended complaint
are as follows. Plaintiff Steven Trzaska was admitted to
practice law in Pennsylvania in 1989 and admitted to practice
before the United States Patent and Trademark Office in in
1992. He began working for L’Oréal, USA, Inc. (“L’Oréal”)
in 2004. Since at least the start of Trzaska’s employment at
L’Oréal, L’Oréal’s parent company “set a predetermined
numerical quota of how many patent applications it was to
file globally on an annual basis.” Appendix (“App.”) 27.
The reason for the quota, according to Trzaska, “[was] to
maintain and bolster the reputation of [L’Oréal] to financial
analysts and shareholders following its stock, as innovative
science-based players in the field of cosmetics.” App. 28.
The global quota was unchanged from at least 2012.




                               1
       Working within the contours of this quota became
objectionable to Trzaska as of October 2014, and that month
he complained about the quota to the Global CFO of the
Research and Innovation Organization of the parent company.
Specifically, Trzaska “advised that neither he nor the patent
attorneys who reported to him were willing to file patent
applications that the attorneys believed were not
patentable . . . .” App. 34. Thereafter, the head of Human
Resources for Research in the United States offered Trzaska
two options: a severance package if he would leave
L’Oréal’s employment or that he could “go back to [his]
office and get back to work.” App. 34. Trzaska received an
offer for a more substantial severance package shortly
thereafter but did not accept it. On December 8, 2014,
L’Oréal terminated Trzaska.

       Notwithstanding Trzaska’s issues with the quota —
which was the same as previous years — the amended
complaint reveals that Trzaska’s team had 87.5% of its Notice
of Inventions, an abbreviated version of the invention
disclosure, approved by October 2014. App. 30–31. Further,
despite Trzaska’s complaint about the patentability of certain
applications, Trzaska acknowledged that in 2014, L’Oréal
began “an internal initiative to improve the quality of patent
applications being filed by L’Oréal.” App. 33. Highlights of
this 2014 initiative included “requiring inventors to provide
examples evidencing that the proposed inventions performed
as represented. . . .” App. 33. This initiative supplemented
the already robust “vetting” process that was in place to
ensure that “the subject matter of the invention is novel and
unobvious” and to assist the reviewing patent attorney in
making a “good faith determination whether the subject




                              2
matter in an invention disclosure is potentially patentable.”
App. 32–33.

                              II.

        My colleagues in the majority maintain that the
District Court misapplied the standard of review at the
motion-to-dismiss stage.1 I do not agree. A district court
must accept all factual allegations in the complaint as true and
construe the complaint in the light most favorable to the
plaintiff. Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d
Cir. 2008). It need not, however, credit naked assertions or
bald allegations “devoid of ‘further factual enhancement.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 557 (2007)). Further, a
district court should not credit mere speculation or
“unsupported conclusions and unwarranted inferences.”
Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007)
(citing Schuylkill Energy Res., Inc. v. Pa. Power & Light Co.,
113 F.3d 405, 417 (3d Cir. 1997)); see also Twombly, 550
U.S. at 555 (“Factual allegations must be enough to raise a
right to relief above the speculative level.”). A district court
should disregard labels and legal conclusions, and “a
formulaic recitation of the elements of a cause of action will
not do.” Twombly, 550 U.S. at 555. To require anything less
here would be to “unlock the doors of discovery for a plaintiff
armed with nothing more than conclusions.” Iqbal, 556 U.S.
at 678–79.
                                A.

1
 We exercise de novo review over a District Court’s dismissal
under Federal Rule of Civil Procedure 12(b)(6). Curry v.
Yachera, 835 F.3d 373, 377 (3d Cir. 2016).




                               3
      To state a prima facie case under CEPA, a plaintiff
must establish that:

      (1) he or she reasonably believed that his or her
      employer’s conduct was violating either a law, rule, or
      regulation promulgated pursuant to law, or a clear
      mandate of public policy; (2) he or she performed a
      ‘whistle-blowing’ activity described in N.J.S.A. 34:19-
      3c; (3) an adverse employment action was taken
      against him or her; and (4) a causal connection exists
      between the whistle-blowing activity and the adverse
      employment action.

Dzwonar v. McDevitt, 828 A.2d 893, 900 (N.J. 2003).

        Trzaska’s amended complaint fails to satisfy the first
element of the CEPA prima facie case. This is because he has
failed to meet the requirement that “a plaintiff must set forth
facts that would support an objectively reasonable belief that
a violation has occurred.” Id. at 901.

        The New Jersey Supreme Court, in evaluating the
reasonableness of a plaintiff’s beliefs regarding an employer’s
conduct, has cautioned that CEPA “is not intended to spawn
litigation concerning the most trivial or benign employee
complaints.” Estate of Roach v. TRW, Inc., 754 A.2d 544,
552 (N.J. 2000). CEPA thus does not protect “chronic
complainers or those who simply disagree with their
employer’s lawful actions.” Blackburn v. United Parcel
Serv., 179 F.3d 81, 93 n.4 (3d Cir. 1999); see also Young v.
Schering Corp., 645 A.2d 1238, 1246 (N.J. Super. Ct. App.
Div. 1994) (noting that CEPA “was not intended to provide a




                              4
remedy for wrongful discharge for employees who simply
disagree with an employer’s decision, where that decision is
entirely lawful”), aff’d, 660 A.2d 1153 (N.J. 1995). Nor does
it “shelter every alarmist who disrupts his employer’s
operations by constantly declaring that illegal activity is
afoot-or . . . is about to be afoot.” Blackburn, 179 F.3d at 93
n.4. New Jersey courts have therefore held that a plaintiff
who “simply disagrees with the manner in which the
[employer] is operating” may not proceed on a CEPA claim.
Hitesman v. Bridgeway Inc., 93 A.3d 306, 320 (N.J. 2014)
(quoting Klein v. Univ. of Med. & Dentistry of N.J., 871
A.2d 681, 689 (N.J. Super. Ct. App. Div. 2005)).

        To determine whether an employee’s belief should “be
considered ‘reasonable,’” our esteemed colleague, Judge
Barry, then sitting as a District Judge, correctly observed
“that belief must be such that ‘a reasonable lay person would
conclude that illegal activity was going on’ or, at the very
least, is imminent.” Blackburn v. United Parcel Serv., Inc., 3
F. Supp. 2d 504, 515 (D.N.J. 1998) (quoting Young, 645
A.2d at 1238), aff’d, 179 F.3d 81 (3d Cir. 1999).
Accordingly, subject to the exception discussed infra, a cause
of action under CEPA is stated only when illegal activity is
occurring or imminent.

       With these essential principles in mind, I turn to the
factual makeup of this case. Even taking the factual
allegations in the light most favorable to him, Trzaska did not
allege an objectively reasonable belief of past or imminent
wrongdoing. Trzaska averred no facts suggesting that
L’Oréal requested or demanded that he relinquish his
professional obligations in evaluating or submitting patent
applications. See Oral Arg. Tr. at 5 (Trzaska’s counsel




                              5
conceding that L’Oréal did not tell Trzaska to file “frivolous
or unwarranted patent claims”); see generally Johnson v. N.J.
Higher Educ. Student Assistance Auth., No. A-3102-13T1,
2015 WL 6739525, at *6 (N.J. Super. Ct. App. Div. Nov. 5,
2015) (concluding the plaintiff’s assertions were “patently
insufficient” to support a CEPA claim when the plaintiff
failed to allege that her employer “told her to fabricate facts,
falsify documents, or falsely implicate others”). Nor did
Trzaska allege that he informed his employer before
September 2014 that he was displeased with the quality of
invention disclosures or concerned about the quota policy. In
this regard, the only specific notice that Trzaska alleges that
he gave to his employer is that he advised the company “that
neither he nor the patent attorneys who reported to him were
willing to file patent applications that the attorneys believed
were not patentable . . . .” App. 34. Yet, the amended
complaint failed to identify even a single defective patent
application that was submitted at any point during Trzaska’s
ten years of employment at L’Oréal — a period that entirely
coincided with the existence of the global quota policy. See
Oral Arg. Tr. at 5 (Trzaska’s counsel responding in the
negative to the question were any “frivolous or unwarranted
patent claims . . . filed by Mr. Trzaska and/or his office?”).
Such conclusory allegations fail to support the requirement
that illegal activity was afoot or imminent. See Blackburn, 3
F. Supp. 2d at 515.

       Trzaska’s allegations in the amended complaint
actually refute rather than support his claims of wrongdoing.
For instance, the amended complaint detailed at length the
elaborate procedures used to “vet[]” an invention disclosure
as well as the “internal initiative” L’Oréal adopted to improve
overall quality in patent applications. App. 32–33. These




                               6
detailed factual allegations undercut any suggestion that
management encouraged the submission of frivolous patent
applications. Any claim of wrongdoing on L’Oréal’s part is
further undermined by the fact that, at the time of his
termination, Trzaska’s team had nearly completed its annual
quota requirement and seemingly had ample time to submit
the remaining invention disclosures.

       These facts, taken together, suggest that Trzaska at
most alleged a policy disagreement with L’Oréal over the
efficacy of the quota system. Such “routine dispute[s] in the
workplace,” however, are insufficient to state a viable CEPA
claim. See Hitesman, 93 A.3d at 319; see also Klein, 871
A.2d at 690 (rejecting a CEPA claim when the plaintiff’s
concerns were essentially “disagreements with the internal
procedures and priorities” of his employer). I would thus
hold that Trzaska failed to state the first element of a prima
facie CEPA claim.
       Trzaska’s arguments to the contrary are unavailing.
Trzaska argues, for instance, that he pled a viable claim
because he alleged that he “and his patent attorney colleagues
were informed that if the 2014 target of . . . filed patent
applications was not met, there would be consequences which
would negatively impact their careers and continued
employment.” App. 32. Trzaska has not plausibly suggested,
however, that the quota itself was improper or unlawful. See
Young, 645 A.2d at 1246 (affirming the dismissal of a CEPA
claim where the challenged conduct “was not unlawful or
wrongful in any way”).2 Moreover, this bare, unspecific

2
   The majority’s holding might come as a surprise to law
firms, for instance, if it were to be applied in that context. If a
law firm sets a minimum number of billable hours and an




                                7
factual allegation should not be credited. There is no
indication in the amended complaint, for instance, of who
“informed” Trzaska or his co-workers of these consequences.
See Iqbal, 556 U.S. at 678 (“[A] complaint [does not] suffice
if it tenders ‘naked assertion[s]’ devoid of ‘further factual
enhancement.’” (quoting Twombly, 550 U.S. at 557));
Evancho v. Fisher, 423 F.3d 347, 354 (3d Cir. 2005)
(“Without addressing any of these facets of her transfer in her
amended complaint [such as when the decision to transfer
was made, the steps taken to effect the transfer, who prepared
the transfer forms, and who signed the forms], Evancho’s
allegation that Attorney General Fisher himself and/or his
‘underlings’ carried out the transfer is simply a ‘bald
assertion,’ which a court is not required to credit in deciding a
motion to dismiss.”). What is evident from an email
attachment to the amended complaint is that Trzaska and his
colleagues were encouraged by management to fulfill their
job responsibilities to meet the existing quota. See Hartig
Drug Co. Inc. v. Senju Pharm. Co., 836 F.3d 261, 268 (3d
Cir. 2016) (observing that a court considering a Rule 12(b)(6)
motion may consider exhibits attached to the complaint). For
such efforts, management -- far from threatening
“consequences” – expressed its gratitude.




associate informs the firm that she will not violate her ethical
duties by “padding” her billable hours to achieve the
minimum, then that associate might, under the majority's rule,
state a CEPA cause of action solely on the basis that she
opposed the billable hours policy without any plausible
allegation that the firm required her to violate her ethical
duties.




                               8
       Trzaska also relies on the fact that one his co-
employees opted to retire instead of complying with company
policy. Trzaska Br. 41. That another employee disapproved
of L’Oréal’s business practice, however, does not
automatically render Trzaska’s beliefs objectively reasonable.
See Blackburn, 179 F.3d at 93 n.4 (noting that reasonableness
is measured according to the standard of a “reasonable lay
person” (quoting Young, 645 A.2d at 1244)). Trzaska finally
maintains that his belief of wrongdoing was reasonable
because L’Oréal’s own scientists admitted their inventions
were not patentable. Trzaska Br. 41. This assertion,
however, is merely a bald allegation unsupported by well-
pleaded facts. Trzaska neither identified the inventors who
expressed such reservations nor singled out any allegedly
questionable inventions. The District Court did not err in
ruling that such conclusory allegations do not state a plausible
claim.

                              B.

       I would also affirm on the independent basis that
Trzaska did not meet the heightened standard — requiring an
actual violation of an RPC — that applies to him as an
attorney.3 The New Jersey Supreme Court in Tartaglia v.
UBS PaineWebber Inc. held that a plaintiff who is an attorney
proceeding on a whistleblower claim must meet “a higher

3
 Our charge in interpreting a state statute such as CEPA is to
predict how the highest court in the state would interpret it.
In re Wettach, 811 F.3d 99, 114 (3d Cir. 2016). In addition,
“decisions of intermediate appellate state courts are indicative
of how the state Supreme Court would interpret state law.”
Id.




                               9
standard in order to maintain a . . . claim founded on a public
policy embodied in an RPC.” Tartaglia, 961 A.2d 1167, 1185
(N.J. 2000); see generally Pierce v. Ortho Pharm. Corp., 417
A.2d 505, 512 (N.J. 1980). Under this heightened standard,
an attorney who seeks relief “must also demonstrate that the
employer’s behavior about which she complained actually
violated [the relevant rule of professional conduct].”
Tartaglia, 961 A.2d at 1185 (emphasis added). The Tartaglia
court “ha[d] no difficulty in requiring more” of attorneys
because they have particular knowledge about the RPCs as
well as an independent obligation to report violations to the
appropriate authorities. Id. This higher standard applies to
common law and CEPA claims alike. See id. at 1179;4 see
also Gonzalez v. City of Camden, No. A-1222-11T4, 2012
WL 6097076, at *1 (N.J. Super. Ct. App. Div. Dec. 10, 2012)
(per curiam) (applying higher standard for attorneys in CEPA
cases and noting that the reasonableness of a plaintiff’s
assertions must be viewed in the context of the fact that he “is
an attorney”).

       Trzaska, as an attorney, must satisfy this more rigorous
standard. Because he did not allege that L’Oréal’s conduct
“actually violate[d]” an RPC, however, he has not met the
heightened standard articulated in Tartaglia, 961 A.2d at
1185. Accordingly, he has failed to allege a plausible

4
  CEPA and the common law whistleblower action in New
Jersey under Pierce “exist side by side” and “the two avenues
of relief are harmonious.” Tartaglia, 961 A.2d at 1179. That
is why a plaintiff must elect his or her remedy; that is, a
whistleblower may seek relief under common law or CEPA,
but not both. See N.J. Stat. Ann. § 34:19-8; Battaglia v.
United Parcel Serv., Inc., 70 A.3d 602, 625 n.9 (N.J. 2013).




                              10
entitlement to relief under CEPA. I would also affirm on this
independent basis.

                              III.

       In sum, I do not believe that the District Court erred in
concluding that Trzaska did not plead a viable CEPA claim
because he failed to establish that L’Oréal had or would
imminently violate a law, rule, regulation, or a clear mandate
of public policy. I would also hold that Trzaska failed to
satisfy the heightened standard applying to him as an
attorney. Accordingly, I would affirm the District Court’s
dismissal of his CEPA claim for failure to state a claim. I
respectfully dissent.




                              11